Case 2:16-cr-00100-DBH Document 70 Filed 07/31/20 Page 1 of 2        PageID #: 274



                      UNITED STATES DISTRICT COURT

                              DISTRICT OF MAINE


 UNITED STATES OF AMERICA,                 )
                                           )
                                           )
 V.                                        )   CRIMINAL NO. 2:16-CR-100-DBH
                                           )
 ALFRED McINTOSH, JR.,                     )
                                           )
                          DEFENDANT        )


      ORDER ON DEFENDANT’S MOTION FOR COMPASSIONATE RELEASE


        The defendant Alfred McIntosh, Jr. previously filed a motion for

compassionate release and I denied it without prejudice because he had not

demonstrated that the Warden failed to act on his request for compassionate

release within 30 days. Proc. Order (ECF No. 67). Now he has filed a new motion

(ECF No. 68) that includes a letter from the Warden denying his request on

May 15, 2020 (ECF No. 68-2).

        However, as I have held previously, if a defendant makes a compassionate

release request to the Warden and the Warden responds negatively within the

statutory 30 days, the defendant prisoner must then exhaust his administrative

appeal rights within the Bureau of Prisons. United States v. Rembert, No. 2:12-

CR-66-DBH, 2020 U.S. Dist. LEXIS 107423, at *2-3 (D. Me. June 19, 2020) (“I

join those courts that have concluded that the 30-day language is designed to

ensure that the Warden acts timely and that when she does, the prisoner needs

to exhaust his administrative appeal rights before proceeding to court.”); see also

United States v. Miller, No. 2:16-CR-00269, 2020 WL 113349, at *2 (D. Idaho
Case 2:16-cr-00100-DBH Document 70 Filed 07/31/20 Page 2 of 2      PageID #: 275



Jan. 8, 2020) (“It seems odd that Congress would allow a defendant to short-

circuit the Bureau of Prison's administrative procedures simply by waiting 30

days after filing his request, despite the warden timely acting on that request.

In this context ‘lapse’ clearly means that the warden must fail to act on the

defendant's request for a period of 30 days.”); United States v. Weidenhamer, No.

CR-16-01072-001, 2019 WL 6050264, at *4 (D. Ariz. Nov. 8, 2019) (“[T]he better

reading is to require administrative exhaustion if a warden acts on a request

within 30 days.   The statute requires a defendant submit a request to her

warden. If the warden acts on that request in a timely manner, it is appropriate

to require a defendant to pursue an administrative appeal.”).

      McIntosh has not established that he has pursued an administrative

appeal of the Warden’s denial, although the Warden’s letter explained how he

could do so.   Therefore, I DENY his motion to obtain judicial relief   WITHOUT

PREJUDICE.

      SO ORDERED.

      DATED THIS 31ST DAY OF JULY, 2020

                                           /S/D. BROCK HORNBY
                                           D. BROCK HORNBY
                                           UNITED STATES DISTRICT JUDGE




                                                                                2
